The proofs in this case fail to show any causal connection between the accident and the alleged defects in the appliances of the elevator. It was error, therefore, to submit this question to the jury as bearing upon the claim of the defendant’s negligence. This error is serious enough to requires reversal of the judgment and the order denying the motion for a new trial. Judgment and order reversed and new trial granted, costs to abide the event. Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ., concurred.